Title: Abigail Adams to John Adams, 26 April 1789
From: Adams, Abigail
To: Adams, John


        
          Braintree April 26. 1789
          my dearest Friend
        
        Major Gibbs Captain Beals & mr Woodard all are going to New-york, and all have desired Letters, but as they all go at the same Time one Letter must answer. I wrote you this week by mr Allen, since which nothing has transpired in our little village worth communicating. the Newspapers I inclose to you all that I get in the course of a week, but the printers or the persons to whom they are committed, think as you are absent, it is of little concequence whether I get them or not. the Torrent has subsided & a calm has ensued. Laco I see has advertized his Works to be sold in a pamphlet
        I wish to know where & How you are accommodated, and what ever else you may think proper to communicate. I have heard only once from you at Hartford & fear I must wait a week longer, before any intelligence reaches me. pray is it prudent discreet or wise, that the debates of the House should be publish’d in the crude indigisted manner in which they appear to be given to the publick?—
        Have you seen your little Grandsons yet? how is mrs Smith I hope she will write me I shall be very lonesome when our sons are gone to colledg Next week, only I am buissy about the Garden, tho I have had Time to get very little done. I have been obliged to have all the wall of the great pasture poled the sheep became so troublesome & wandered every where, & to day have been building the wall against Mr Bass—
        The Family are well. Esther is tolerable the Baby has a bad soar mouth— pray burn all these Scribles for fear you should leave or drop any of them—any where
        Let me know how you do— I cannot Say I am very well, tho better for this fortnight than I was before you went away. I hope your journey will be of service to you but I fear too much perplexity in Buisness for you.
        adieu & believe me most affectionatly / Yours—
        Abigail Adams
      